Citation Nr: 0304741	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial compensable rating for left ear 
hearing loss with otosclerosis.

6.  Entitlement to an initial rating in excess of 40 percent 
for residuals of low back strain, with chronic degenerative 
changes of the lumbosacral spine and narrowing at L5-S1.






REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984. 

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran provided oral testimony before a Decision Review 
Officer at the RO in June 2002, a transcript of which has 
been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a November 2002 statement, which was received by the Board 
in January 2003, the veteran requested a videoconference 
hearing before a Veterans Law Judge at the VA Health Care 
System facility in El Paso, Texas.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

The request for a videoconference hearing before a Veterans 
Law Judge at the RO is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001) (noting one such 
action is where an appellant has requested a field hearing, 
either a Travel Board (videoconference) hearing or a local 
Hearing Officer (Decision Review Officer) hearing).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).
Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The representative should be given an 
opportunity to review the claims folder, 
and a reasonable period of time in which 
to submit a presentation on the veteran's 
behalf.

3.  After a reasonable amount of time has 
been afforded the representative should 
be to review the claims folder and submit 
a presentation, the veteran should be 
scheduled to appear at a videoconference 
hearing before a Veterans Law Judge at 
the RO as soon as it may be feasible.  
Notice should be sent to the veteran and 
his representative, a copy of which 
should be associated with the claims 
file.

4.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


